315 U.S. 282 (1942)
NATIONAL LABOR RELATIONS BOARD
v.
AUTOMOTIVE MAINTENANCE MACHINERY CO.
No. 188.
Supreme Court of United States.
Argued February 3, 1942.
Decided February 16, 1942.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. Ernest A. Gross, with whom Solicitor General Fahy and Messrs. Archibald Cox, Robert B. Watts, and Morris P. Glushien were on the brief, for petitioner.
Mr. John Harrington for respondent.
PER CURIAM.
Upon examination of the record, the Court concludes that the Board's findings are supported by substantial evidence. Labor Board v. Link-Belt Co., 311 U.S. 584; Westinghouse Electric & Mfg. Co. v. Labor Board, 312 U.S. 660. The judgment is therefore reversed with directions to enforce the Board's order in full, but with the modification proposed by the Board to conform to the decision in Republic Steel Corp. v. Labor Board, 311 U.S.
*283 7. The CHIEF JUSTICE and MR. JUSTICE ROBERTS are of opinion that the order as modified should be enforced except with respect to the alleged discriminatory discharges of Warner, Jr., and Jordan, which they think are without the support of substantial evidence.
Reversed.
MR. JUSTICE JACKSON took no part in the consideration or decision of this case.